ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments
In the reply, filed on June 6, 2022, Applicant amended claims 1 and 9.
Applicant cancelled claim 14.
In the non-final rejection of March 23, 2022, Examiner objected to the Abstract. Applicant amended the Abstract; however, Applicant did not address all of the objections. Examiner is making corrections by Examiner’s Amendment below.
Examiner objected to claims 1 and 9. Applicant amended claims 1 and 9. Objection is withdrawn.
Examiner rejected claims 1-14 under 35 U.S.C. 112(b). Applicant amended claims 1 and 9, and cancelled claim 14. Rejection is withdrawn.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 15-20 directed to Invention II non-elected without traverse.  Accordingly, claims 15-20 have been cancelled.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

	Claim 15 (Cancelled)
	Claim 16 (Cancelled) 
	Claim 17 (Cancelled) 
	Claim 18 (Cancelled) 
	Claim 19 (Cancelled) 
	Claim 20 (Cancelled)

	Abstract (Currently Amended) A syringe includes a syringe body, a first plunger, a second plunger, and an inner tube. The syringe body defines a syringe port in fluid communication with a syringe cavity. The first plunger is disposed within the syringe cavity and defines a first chamber in the syringe cavity, wherein the first chamber is in fluid communication with the syringe port. The second plunger is disposed within the syringe cavity, the first plunger and the second plunger cooperatively defining a second chamber in the syringe cavity. The inner tube comprises an inner tube lumen, wherein the inner tube and [[the]] a first plunger shaft lumen of a first plunger shaft 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
	In regards to independent claim 1, the prior art of record does not disclose or render obvious before the effective filing date of the claimed invention the combination of a syringe, as claimed, specifically including an inner tube comprising an inner tube lumen, the inner tube extending from the syringe port into the first plunger shaft lumen, wherein the inner tube and the first plunger shaft lumen define an annulus therebetween, the annulus in fluid communication with the first plunger channel and the annulus permits fluid communication between the syringe port and the first plunger channel.
	Chebator et al (US 8,430,843) teaches a syringe (Figures 1-7, syringe assembly 10) comprising: a syringe body (syringe body 12) defining a syringe cavity (reservoir 24) and a syringe port (fluid outlet 26), a first plunger (mixing element 18) comprising a first plunger channel (one of orifices 56) extending through the first plunger, and a first plunger shaft (cannula 16) defining a first plunger shaft lumen (channel 21). However, Chebator et al does not teach an inner tube comprising an inner tube lumen, the inner tube extending from the syringe port into the first plunger shaft lumen, wherein the inner tube and the first plunger shaft lumen define an annulus therebetween, the annulus in fluid communication with the first plunger channel and the annulus permits fluid communication between the syringe port and the first plunger channel.
Thus, independent claim 1 is allowed. Dependent claims 2-8 are allowed by virtue of being dependent upon independent claim 1.

	In regards to independent claim 9, the prior art of record does not disclose or render obvious before the effective filing date of the claimed invention the combination of a medication delivery system, as claimed, specifically including an inner tube comprising an inner tube lumen, the inner tube extending from the syringe port into the first plunger shaft lumen, wherein the inner tube and the first plunger shaft lumen define an annulus therebetween, the annulus in fluid communication with the first plunger channel and the annulus permits fluid communication between the syringe port and the first plunger channel; and a tubing defining a first flow path and a second flow path, wherein the first flow path is separated from the second flow path by a tubing wall, the first flow path is in fluid communication with the first chamber, and the second flow path is in fluid communication with the annulus.
	Chebator et al teaches a medication delivery system (Figures 1-7) comprising: a syringe (syringe assembly 10) comprising: a syringe body (syringe body 12) defining a syringe cavity (reservoir 24) and a syringe port (fluid outlet 26), a first plunger (mixing element 18) defining a first chamber (portion of reservoir 24 between fluid outlet 26 and mixing element 18) in the syringe cavity, the first plunger comprising a first plunger channel (one of orifices 56) extending through the first plunger, and a first plunger shaft (cannula 16) defining a first plunger shaft lumen (channel 21). However, Chebator et al does not teach an inner tube comprising an inner tube lumen, the inner tube extending from the syringe port into the first plunger shaft lumen, wherein the inner tube and the first plunger shaft lumen define an annulus therebetween, the annulus in fluid communication with the first plunger channel and the annulus permits fluid communication between the syringe port and the first plunger channel; and a tubing defining a first flow path and a second flow path, wherein the first flow path is separated from the second flow path by a tubing wall, the first flow path is in fluid communication with the first chamber, and the second flow path is in fluid communication with the annulus.
Thus, independent claim 9 is allowed. Dependent claims 10-13 are allowed by virtue of being dependent upon independent claim 9.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D PATEL whose telephone number is (571)270-3645. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin C Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHEFALI D PATEL/Primary Examiner, Art Unit 3783